UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7065


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

EUGENE SMALLS, a/k/a Gene Smalls, a/k/a Kishawnie Henry,
a/k/a Quickness,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:96-cr-00131-RBS-1)


Submitted:   November 19, 2015            Decided:   November 23, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene Smalls, Appellant Pro Se. Robert Edward Bradenham II,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Eugene Smalls appeals the district court’s order granting

his 18 U.S.C. § 3582(c)(2) (2012) motion. *         We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.              United States v.

Smalls, No. 2:96-cr-00131-RBS-1 (E.D. Va. May 28, 2015); see

also United States v. Smalls, 720 F.3d 193, 195-97, 199 (4th

Cir. 2013) (absent a contrary indication, there is a presumption

that district court, deciding a § 3582(c)(2) motion, considered

the relevant factors).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.



                                                                  AFFIRMED




     * Although the district court granted Smalls’ § 3582 motion,
the reduction granted by the court did not reduce Smalls’
sentence to the full extent he requested.



                                    2